TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00681-CR



                                      In re Robert Lee Brown


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
      NO. D-1-DC-00-002368, HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION

PER CURIAM

               Robert Lee Brown seeks to appeal the trial court’s denial of his motion for post-

conviction DNA testing. However, the clerk’s record does not contain the required trial court

certification of Brown’s right of appeal. See Tex. R. App. P. 25.2(a)(2) (requiring trial court’s

certification of defendant’s right of appeal “each time it enters a judgment of guilt or other

appealable order”), (d) (requiring record to include trial court’s certification).

               This appeal is therefore abated and the trial court is directed to prepare and file

its certification of Brown’s right of appeal as required by Rule 25.2(a)(2). A supplemental clerk’s

record containing the trial court’s certification shall be filed with this Court no later than July 3,

2015. See Tex. R. App. P. 25.2(d), 34.5(c)(2).

               It is ordered June 12, 2015.



Before Chief Justice Rose, Justices Goodwin and Field

Filed: June 12, 2015

Abated and Remanded

Do Not Publish